DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Applicant’s amendment and remarks filed on 11/5/2021 have been entered.  In the amendment, the drawings have been amended.  The specification has been amended.  Claims 1, 3, 4, 8, 9, 11-14, and 17-20 have been amended. 
The objection to the drawings has been withdrawn. 
The objections to the specification have been withdrawn. 
The objections to claims 3, 11, 13, 14, 18, and 19 have been withdrawn. 
The rejections of claims 4, 13, and 14 under 35 U.S.C. 112(b) have been withdrawn. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 14-15, filed 11/5/2021, with respect to the rejections of claims 1-20 under 35 U.S.C. §§ 102(a)(1) and 103 have been fully considered and are persuasive in view of Applicant’s amendment.  The rejections of claims 1-20 under 35 U.S.C. §§ 102(a)(1) and 103 have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a method comprising: determining at least a property of a material situated behind a casing of a borehole, wherein the material comprises cement, wherein an image of an imaging parameter of the material has been obtained, and wherein the determining comprises: identifying zones of the image corresponding to disturbance zones; deleting the data of the imaging parameter in each of the disturbance zones; for each disturbance zone, reconstructing the data of the imaging parameter utilizing the data of the imaging parameter at neighboring zones; and determining at least a property of the material based on the reconstructed image.
Independent claim 17 recites a non-transitory tangible computer-readable medium, being stored with a computer program including instructions, wherein the instructions comprise: instructions for determining at least a property of a material behind a casing of a borehole based on an image of an imaging parameter of the material, wherein the material comprises cement, and wherein the instructions for the determining comprises: identifying zones of the image that correspond to disturbance 
Independent claim 18 recites a system for determining at least a property of a material behind a casing of a borehole based on an image of an imaging parameter of the material, wherein the system comprises at least one processor configured to: identify zones of the image that correspond to disturbance zones; delete the data of the imaging parameter in each of the disturbance zones; for each disturbance zone, reconstructing the data of the imaging parameter utilizing the data of the imaging parameter at neighboring zones; and determine at least a property of the material based on the reconstructed image; wherein the material behind the casing comprises cement.
The claimed limitations as recited in combination in independent claim 1, as recited in combination in independent claim 17, and as recited in combination in independent claim 18 are neither anticipated nor found obvious over the prior art of record. 
The closest prior art, Zhang et al. (WO 2009/126881), teaches 
a method of determining at least a property of a material situated behind a casing of a borehole, wherein an image of a imaging parameter of the material has been obtained, the method comprising: identifying zones of the image corresponding to disturbance zones, deleting the data of the imaging parameter in each of the disturbance zones, reconstructing for each zone, data of the imaging parameter from the data of imaging parameter at the neighboring zones, and determining at least a property of the material based on the reconstructed image 
a method of determining at least a property of a material situated behind a casing of a borehole, wherein an image of a imaging parameter of the material has been obtained, the method comprising steps for: identifying zones of the image that correspond to disturbance zones, deleting the data of the imaging parameter in each of the disturbance zones, reconstructing for each zone, data of the imaging parameter from the data of the imaging parameter at the neighboring zones, and determining at least a property of the material based on the reconstructed image 
and 
a system for determining at least a property of a material behind a casing of a borehole based on an image of an imaging parameter of the material (paragraph [0010]), wherein the system comprises a set of processors comprising one or more processor, configured to: identify zones of the image that correspond to disturbance zones, delete the data of the imaging parameter in each of the disturbance zones, reconstruct for each zone, data of the imaging parameter from the data of the imaging parameter at the neighboring zones, determine at least a property of the material based on the reconstructed image. 
Another prior art reference, McCafferty et al. (US 9,823,374), teaches a non-transitory computer-readable medium that includes instructions for performing steps of a similar method. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 1, as recited in combination in independent claim 17, and as recited in combination in independent claim 18. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645